In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-322 CR

NO. 09-01-323 CR

____________________


BRUCE DEWAYNE DIAL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause Nos. A-010258-R and A-010259-R




MEMORANDUM OPINION
	Bruce Dewayne Dial entered guilty pleas in Cause Nos. A-010258-R and A-010259-R to having committed the state jail felony offense of burglary of a building with intent to
commit theft.  Tex. Pen. Code Ann. § 30.02 (a),(c)(1) (Vernon Supp. 2002).  Dial
persisted in his guilty pleas after the trial court rejected the plea bargain agreements.  The
trial court assessed punishment in each case at two years of confinement in a state jail
facility.  
	Appellate counsel filed a brief that concludes no arguable error is presented in these
appeals. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On March 28, 2002, we
granted Dial an extension of time in which to file a pro se brief. We received no response
from the appellant.  Because the appeals involve the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
 The appellant was duly admonished of the punishment range for the offenses and
the effect of his guilty pleas.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 &
Supp. 2002). Dial signed judicial confessions and admitted his guilt in open court.  He
does not contest the voluntariness of his guilty pleas.  
	We have reviewed the clerk's records and the reporter's records, and find no
arguable error requiring us to order appointment of new counsel.  See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  The judgments are affirmed.
	AFFIRMED.
								PER CURIAM
Submitted on June 26, 2002
Opinion Delivered July 10, 2002
Do Not Publish
Before Walker, C.J., Burgess and Gaultney, JJ.